Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishelevich (US 2016/0001096 (provided in the IDS)).

3.	Addressing 11, Mishelevich discloses an apparatus comprising:
a device worn by or attached to a person including a transducer configured to apply to the brain of the person acoustic signals (see Figs. 4, 7B-C, 10, 15-16, 19, 26-28 and [0068-0072]).

4.	Addressing claim 10, the apparatus in claim 11 performs the method in claim 10 therefore claim 10 is being rejected for the same reason as claim 11. 
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2016/0001096 (provided in the IDS)) and in view of Potts et al. (US 2021/0260378).

7.	Addressing claim 1, Mishelevich discloses a device wearable by a person, comprising: 
a transducer configured to apply to the brain of the person acoustic signals for random stimulation independent of a probability of a symptom of a neurological disorder (see Figs. 4, 7B-C, 10, 15-16, 19, 26-28, [0068-0072] [0140], [0155], [0191-0193]; random pattern/treatment mean random interval; not fix treatment interval or time).
However, Mishelevich does not explicitly disclose at a low temporal resolution (low rate stimulation). Mishelevich discloses lower frequency, intensity, lower level, etc. but he is not clear if the stimulation is at a lower rate. Change rate of stimulation only require routine skill in the art. In the same field of endeavor, which is brain stimulator 

	8.	Addressing claims 3-9, Mishelevich discloses:
regarding claim 3, wherein the transducer includes an ultrasound transducer, and wherein the acoustic signals include an ultrasound signal (see [0666], [0723] and Figs. 65, 76);
regarding claim 4, wherein the ultrasound signal has a frequency between 100 kHz and 1 MHz, a spatial resolution between 0.001 cm3 and 0.1 cm3, and/or a power density between 1 and 100 watts/cm2 as measured by spatial-peak pulse-average intensity (see [0072-0073] and [0500]);
regarding claim 5, wherein the ultrasound signal has a low power density and is substantially non-destructive with respect to tissue when applied to the brain (see [0073]);
regarding claim 6, wherein the transducer is disposed on the head of the person in a non-invasive manner (see Figs. 4, 7B-C and 10; transducer 730, 465, 450, 455 and 1020);
regarding claim 7, wherein the acoustic signals suppress the symptom of the neurological disorder (see [0723]);
regarding claim 8, wherein the neurological disorder includes one or more of stroke, Parkinson’s disease, migraine, tremors, frontotemporal dementia, traumatic brain injury, depression, anxiety, Alzheimer’s disease, dementia, multiple sclerosis, schizophrenia, brain damage, neurodegeneration, central nervous system (CNS) disease, encephalopathy, Huntington’s disease, autism, attention deficit hyperactivity disorder (ADHD), amyotrophic lateral sclerosis (ALS), and concussion (see [0194] and [0339]; tables 2-3);
regarding claim 9, wherein the symptom includes a seizure (see [0723]).

9.	Addressing claims 12-13, Mishelevich applies to the brain of the person acoustic signals for random stimulation independent of a probability of a symptom of a neurological disorder (see Figs. 4, 7B-C, 10, 15-16, 19, 26-28, [0068-0072] [0140], [0155], [0191-0193]; random pattern/treatment mean random interval; not fix treatment interval or time). In the same field of endeavor, which is brain stimulator Potts discloses low temporal resolution (see [0022], [0040] and [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to use low temporal resolution because this allow the user to provide mild stimulation to patient when a patient in a certain condition (see [0102]; certain brain state like sleeping could use different rate of stimulation).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0018699 (see [0066]; low rate stimulation); US 2012/0296241 (see [0025]) and US 2008/0275531 (see [0050]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793